PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,124,805
Issued: September 21, 2021
Application No. 16/317,314
Filed: 11 Jan 2019
For: METHODS, COMPOSITIONS AND KITS FOR INCREASING GENOME EDITING EFFICIENCY
: DECISION ON PATENT TERM 
: ADJUSTMENT and NOTICE OF
: INTENT TO ISSUE CERTIFICATE
: OF CORRECTION
:
:
:


This decision is in response to the “PETITION REQUESTING RECONSIDERATION OF THE PATENT TERM ADJUSTMENT AFTER ISSUANCE OF THE PATENT UNDER 37 C.F.R. §1.705(b),” filed November 19, 2021, requesting that the patent term adjustment be corrected from 402 days to 473 days or, alternatively, 466 days. This is also a decision on the petition under 37 CFR 1.183 to waive the time period for submitting the “Safe Harbor” statement under 37 CFR 1.704(d).

The application for patent term adjustment is hereby GRANTED.

The petition under 37 CFR 1.183 is GRANTED. The statement under 37 CFR 1.704(d) is hereby accepted with respect to the information disclosure statement filed July 7, 2021. In view thereof, the reduction of 10 days under 37 CFR 1.704(c)(10) has been restored with respect to the information disclosure statement submitted July 7, 2021.

The reduction under 37 CFR 1.704(c)(10) of 61 days has been restored with respect to the Interview Summary submitted July 23, 2021.

The Office has re-determined the PTA to be 473 days.

Overall PTA Calculation

Formula:
	
“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO and Patentee Calculation:	473 + 0 + 0 – 0 – 0 = 473

Conclusion

Patentee is entitled to PTA of 473 days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 473 + 0 + 0 – 0 – 0 = 473 days. 

The application is being forwarded to the Certificates of Corrections Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by 473 days.

Pursuant to 37 CFR 1.322, the Office will not issue a certificate of correction without first providing assignee or patentee an opportunity to be heard.  Accordingly, patentee is given one (1) month or thirty (30) days, whichever is longer, from the mail date of this decision to respond.  No extensions of time will be granted under § 1.136.  After the expiration of the period, the Office will sua sponte issue a certificate of correction.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Adviser
Office of Petitions

Enclosure:	Copy of DRAFT Certificate of Correction
		Copy of PTA Screen


DRAFT COPY

UNITED STATES PATENT AND TRADEMARK OFFICE
CERTIFICATE OF CORRECTION
		PATENT          :  11,124,805
		DATED            :  September 21, 2021
		INVENTOR(S) :  Abdul-Manan, et al.
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 402 days

      Delete the phrase “by 402 days” and insert – by 473 days--